Per Guriam.
Suit on note, and to foreclose a mortgage. Answer: set-off, accrued before the date of the note. Reply: that the matters set up were accounted for and settled at the time the note was executed. Trial; verdict and judgment for plaintiff for the amount of the note.
Under our repeated rulings we are not permitted to disturb the judgment in this case upon the point made.
B. Hill, for the appellant.
S. Stansifer, for the appellee.
The judgment is affirmed, with 5 per cent, damages and costs.